GARRARD, Presiding Judge,
dissenting.
I agree that Douglass stood in the shoes of a business invitee and that his view of the hot tub room several years before the night of his fall did not as a matter of law charge him with equal knowledge with the *1219homeowner. I must nevertheless dissent because the record demonstrates that Douglass was guilty of contributory negligence or incurred risk.
Douglass voluntarily entered the house in the dark when the power was off in the company of two police officers guided only by a flashlight carried by the officer who was ahead of him. Either he should have remembered the potted plants and the hot tub, or he had forgotten them, in which event he was simply entering a darkened room not knowing what was in his path. (As the “keyholder” for the house, Douglass had a key to the kitchen door but forgot to bring it when the police summoned him.)
Moreover, his fall and injuries were not occasioned by some latent defect or deceptive condition requiring special warning. He tripped over a potted plant sitting on the floor. It might well have been a coffee table or some other article of furniture. The problem was that he did not see it in the dark.
As Judge Staton explained in Petroski v. NIPSCO (1976), 171 Ind.App. 14, 354 N.E.2d 736, 745:
[I]n those cases when the plaintiff voluntarily encounters a known reasonable risk exercising unusual care for his safety, there may be no contributory negligence on his part, but his conduct may still be characterized as incurral of the risk. (Emphasis in original).
I find the facts here \ ary close to those in Clark v. City of Huntington (1920), Ind.App. 437, 127 N.E. 301 where the court determined that the plaintiffs decedent, in attempting to negotiate a roadway in the dark, took the risk upon himself and plaintiff could not recover.
I would therefore affirm the trial court.